DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Introduction
Claims 1-22 are currently pending in this application and are subject to examination herein.
Drawings
The drawings are objected to because reference character 110 is missing from its lead line in Fig. 7.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 116 (Fig. 3); 512 (Fig. 9); 108A (Fig. 15).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are 
Claim Objections
Claim 8 is objected to because of the following informalities:  claim 8 recites “the least one appendage” (claim 8 at line 3).  The Examiner suggests that Applicant may wish to amend claim 8 to recite “the at least one appendage” therein.  Appropriate correction is required.
Claim Objections
Claim 15 is objected to because of the following informalities:  claim 15 ends with a semicolon (“;”) rather than a period.  “Each claim begins with a capital letter and ends with a period.”  See MPEP 608.01(m).  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 5 recites the limitation "the tail" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner suggests that Applicant may wish to amend claim 5 to recite “a tail” therein.
Claim 8 recites the limitation “at least one appendage” (claim 8 at line 1).  Because there is no definite article preceding it (i.e., “the at least one appendage”), it is unclear whether “at least one appendage” refers back to “at least one appendage” in claim 1 at line 2 or a different “at least one appendage”.  If Applicant intended the former, the Examiner suggests that Applicant may wish to amend claim 8 to recite “the at least one appendage” in line 1.  Claim 9 depends from claim 8 and is, therefore, likewise rejected under 35 U.S.C. 112(b) as indefinite.
Claim 8 recites the limitation “one or more connection rods” (claim 8 at line 2).  Because there is no definite article preceding it (i.e., “the one or more connection rods”), it is unclear whether “one or more connection rods” refers back to “connection rod” in claim 6 at line 3 or a different “one or more connection rods”.  If Applicant intended the former, the Examiner suggests that Applicant may wish to amend claim 8 to recite “the connection rod” in line 2.  Claim 9 depends from claim 8 and is, therefore, likewise rejected under 35 U.S.C. 112(b) as indefinite.
Claim 9 recites “the connection rods” (claim 9 at line 1).  However, claim 8 (from which claim 9 depends) recites “one or more connection rods”.  It is unclear how to interpret “the connection rods” of claim 9 in the case where only one connection rod is present.  The Examiner suggests that Applicant amend claim 9 to recite “the one or more connection rods” therein.
Claim 12 recites the limitation "the wobble device" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner suggests that Applicant may wish to amend claim 12 to recite “a wobble device” therein or to amend claim 12 to depend from claim 11, which does recite “a wobble device” therein.
Claim 19 recites “a plurality of connection rods” (claim 19 at lines 1-2) and subsequently recites “wherein the connection rod is centered and placed towards the forward portion of the category” (claim 19 at lines 3-4).  The metes and bounds of this claim cannot be determined because it is unclear to which connection rod the latter recitation refers.  For purposes of examination, the Examiner will interpret claim 19 to mean “wherein one or more of the connection rods is centered and placed towards the forward portion of the category”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, 9, 11, 13 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 3,537,207 to McClellan et al. (“McClellan”).
Regarding claim 1, McClellan discloses a fishing lure (Abstract; Figs. 1-10; Col. 1, lines 30-47) comprising: 
a body portion (body sections 2, 3, 4 and/or finger(s) 19; body 21 and/or finger(s) 19) (Figs. 1-10; Col. 2, lines 9-43; col. 2, lines 56-68; col. 3, lines 4-14) having a head (section 2; 
a linking system (reinforcing chain 1) (Abstract; Figs. 1-4, 8-10; Col. 2, lines 9-43) having at least one pivot (see Figs. 1-4, 9), 
wherein the linking system (reinforcing chain 1) (Abstract; Figs. 1-4, 8-10; Col. 2, lines 9-43) is incorporated and secured (Col. 2, lines 39-43) within the body portion (body sections 2, 3, 4 and/or finger(s) 19; body 21 and/or finger(s) 19) (Figs. 1-10; Col. 2, lines 9-43; col. 2, lines 56-68; col. 3, lines 4-14) of the lure.
Regarding claim 2, McClellan discloses a fishing lure according to claim 1 (see above).  Furthermore, McClellan discloses a fishing lure (Abstract; Figs. 1-10; Col. 1, lines 30-47) wherein the at least one appendage (finger(s) 19 and/or rear body section 4) (Figs. 1, 7-10; Col. 2, lines 9-25; col. 2, lines 56-68) is integrally formed to the body (body sections 2, 3, 4 and/or finger(s) 19; body 21 and/or finger(s) 19) (Figs. 1-10; Col. 2, lines 9-43; col. 2, lines 56-68; col. 3, lines 4-14).
Regarding claim 3, McClellan discloses a fishing lure according to claim 2 (see above).  Furthermore, McClellan discloses a fishing lure (Abstract; Figs. 1-10; Col. 1, lines 30-47) wherein linking system (reinforcing chain 1) (Abstract; Figs. 1-4, 8-10; Col. 2, lines 9-43) and pivots (see Figs. 1-4, 9)are placed to mimic the structure of bones and joints in an animal species (Col. 1, lines 31-35; col. 2, lines 23-25; col. 3, lines 3-5).
Regarding claim 4, McClellan discloses a fishing lure according to claim 1 (see above).  Furthermore, McClellan
Regarding claim 5, McClellan discloses a fishing lure according to claim 1 (see above).  Furthermore, McClellan discloses a fishing lure (Abstract; Figs. 1-10; Col. 1, lines 30-47) wherein the body (body sections 2, 3, 4 and/or finger(s) 19; body 21 and/or finger(s) 19) (Figs. 1-10; Col. 2, lines 9-43; col. 2, lines 56-68; col. 3, lines 4-14), the head (section 2; front end of body 21) (see Figs. 1, 9), and the at least one appendage (finger(s) 19 and/or rear body section 4) (Figs. 1, 7-10; Col. 2, lines 9-25; col. 2, lines 56-68) are flexible and wherein the body (body sections 2, 3, 4 and/or finger(s) 19; body 21 and/or finger(s) 19) (Figs. 1-10; Col. 2, lines 9-43; col. 2, lines 56-68; col. 3, lines 4-14) and the tail (body section 4; back end of body 21) (see Figs. 1, 9) are configured to emulate the movement of an animal species as it swims through water (Col. 2, lines 23-25; col. 3, lines 3-5).
Regarding claim 6, McClellan discloses a fishing lure according to claim 1 (see above).  Furthermore, McClellan discloses a fishing lure (Abstract; Figs. 1-10; Col. 1, lines 30-47) wherein the body (body sections 2, 3, 4 and/or finger(s) 19; body 21 and/or finger(s) 19) (Figs. 1-10; Col. 2, lines 9-43; col. 2, lines 56-68; col. 3, lines 4-14) has a tail (body section 4; back end of body 21) (see Figs. 1, 9), and wherein the linking system (reinforcing chain 1) (Abstract; Figs. 1-4, 8-10; Col. 2, lines 9-43) further comprises a forward pivot near the head (see annotated Fig. 2 of McClellan infra), and an aft pivot near the tail (see annotated Fig. 2 of McClellan infra), and connection rod (straight shank 6) (Fig. 2; Col. 2, lines 12-16) between the forward pivot (see annotated Fig. 2 of McClellan infra) and the aft pivot (see annotated Fig. 2 of McClellan infra).






[AltContent: textbox (Aft Pivot)][AltContent: textbox (Forward Pivot)]
[AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    169
    379
    media_image1.png
    Greyscale

Annotated Fig. 2 of McClellan.
Regarding claim 8, McClellan discloses a fishing lure according to claim 6 (see above).  Furthermore, McClellan discloses a fishing lure (Abstract; Figs. 1-10; Col. 1, lines 30-47) wherein at least one appendage (rear body section 4) (Figs. 1, 7-10; Col. 2, lines 9-25; col. 2, lines 56-68) is connected to the body portion (body sections 2, 3; body 21) (Figs. 1-10; Col. 2, lines 9-43; col. 2, lines 56-68; col. 3, lines 4-14) and wherein the linking system (reinforcing chain 1) (Abstract; Figs. 1-4, 8-10; Col. 2, lines 9-43) comprises one or more connection rods (straight shank 6) (Fig. 2; Col. 2, lines 12-16) extending toward the least one appendage (finger(s) 19 and/or rear body section 4) (Figs. 1, 7-10; Col. 2, lines 9-25; col. 2, lines 56-68).
Regarding claim 9, McClellan discloses a fishing lure according to claim 8 (see above).  Furthermore, McClellan discloses a fishing lure (Abstract; Figs. 1-10; Col. 1, lines 30-47) wherein a link connects the connection rods (straight shank 6) (Fig. 2; Col. 2, lines 12-16) together at the forward pivot and the aft pivot (Col. 2, lines 68-71).
Regarding claim 11, McClellan discloses a fishing lure according to claim 1 (see above).  Furthermore, McClellan discloses a fishing lure (Abstract; Figs. 1-10; Col. 1, lines 30-47) wherein the fishing lure (Abstract; Figs. 1-10; Col. 1, lines 30-47) comprises at least one of a wobble device (rear body section 4) (Figs. 1, 7-10; Col. 2, lines 9-25; col. 2, lines 56-68), a swivel (link connection 14) (Col. 2, lines 
Regarding claim 13, McClellan discloses a fishing lure according to claim 1 (see above).  Furthermore, McClellan discloses a fishing lure (Abstract; Figs. 1-10; Col. 1, lines 30-47) wherein the fishing lure (Abstract; Figs. 1-10; Col. 1, lines 30-47) is shaped to resemble a lizard, frog, fish, or worm (Col. 2, lines 23-25; col. 3, lines 3-5).
Regarding claim 14, McClellan discloses a fishing lure according to claim 1 (see above).  Furthermore, McClellan discloses a fishing lure (Abstract; Figs. 1-10; Col. 1, lines 30-47) wherein the link system comprises at least one link (e.g., rearmost link of body section 3) (see Fig. 1) accessible to a user through the body portion (body sections 2, 3, 4 and/or finger(s) 19; body 21 and/or finger(s) 19) (Figs. 1-10; Col. 2, lines 9-43; col. 2, lines 56-68; col. 3, lines 4-14) of the lure (Abstract; Figs. 1-10; Col. 1, lines 30-47) and wherein an accessory or appendage (rear body section 4) (Figs. 1, 7-10; Col. 2, lines 9-25; col. 2, lines 56-68) can optionally be connected to the at least one link (e.g., rearmost link of body section 3) (see Fig. 1).

Claim(s) 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 4,437,257 to Kluge.
Regarding claim 15, Kluge discloses a fishing lure mold (mold 37) (Abstract; Figs. 6, 7, 10, 11; Col. 1, lines 9-45; col. 3, line 5 to col. 4, line 40) comprising: 
a mold (mold 37) (Abstract; Figs. 6, 7, 10, 11; Col. 1, lines 9-45; col. 3, line 5 to col. 4, line 40) having a bottom section (first mold plate 38) (Figs. 6, 7, 10, 11; Col. 3, lines 5-32) and a top section (second mold plate 39) (Figs. 6, 7, 10, 11; Col. 3, lines 5-32); 
the top section (second mold plate 39) (Figs. 6, 7, 10, 11; Col. 3, lines 5-32), and the bottom section (first mold plate 38) (Figs. 6, 7, 10, 11; Col. 3, lines 5-32) forming a cavity (cavity 
an injection point (inlet passage 46 and/or inlet or entrance opening 47) (Fig. 10; Col. 3, lines 33-49; col. 4, lines 5-11) through which material may be inserted into the cavity (cavity 40, 41) (Figs. 7, 9, 10, 11; Col. 3, line 28 to col. 4, line 24) that allows a linking system (wire 22) (Figs. 10, 11; Col. 2, lines 45-59) to be held in place while the cavity (cavity 40, 41) (Figs. 7, 9, 10, 11; Col. 3, line 28 to col. 4, line 24) is filled with material to form a unitary artificial fishing lure (Col. 3, line 5 to col. 4, line 40).
Regarding claim 19, Kluge discloses a fishing lure mold according to claim 15 (see above).  Furthermore, Kluge discloses a fishing lure mold (mold 37) (Abstract; Figs. 6, 7, 10, 11; Col. 1, lines 9-45; col. 3, line 5 to col. 4, line 40) wherein the cavity (cavity 40, 41) (Figs. 7, 9, 10, 11; Col. 3, line 28 to col. 4, line 24) supports a plurality of connection rods (e.g., forward section 22A and inwardly directed end 24 of wire 22) (see Fig. 10) extending towards a forward portion of the cavity (cavity 40, 41) (Figs. 7, 9, 10, 11; Col. 3, line 28 to col. 4, line 24) exiting out of the fishing lure's head (see Fig. 10) wherein the connection rod (e.g., forward section 22A and inwardly directed end 24 of wire 22) (see Fig. 10) is centered (e.g., between the top and bottom sections of the mold) (see Fig. 11) and placed towards the forward portion (see Fig. 10) of the cavity (cavity 40, 41) (Figs. 7, 9, 10, 11; Col. 3, line 28 to col. 4, line 24).
Regarding claim 20, Kluge discloses a fishing lure mold according to claim 15 (see above).  Furthermore, Kluge discloses a fishing lure mold (mold 37) (Abstract; Figs. 6, 7, 10, 11; Col. 1, lines 9-45; col. 3, line 5 to col. 4, line 40) comprising a connecting point for a taut line (nose loop 23) (Fig. 10; Col. 2, lines 45-48) that can hold the linking system (wire 22) (Figs. ; Col. 2, lines 45-59) in place when material is inserted into the mold (mold 37) (Abstract; Figs. 6, 7, 10, 11; Col. 1, lines 9-45; col. 3, line 5 to col. 4, 
Regarding claim 21, Kluge discloses a fishing lure mold according to claim 15 (see above).  Furthermore, Kluge discloses a fishing lure mold (mold 37) (Abstract; Figs. 6, 7, 10, 11; Col. 1, lines 9-45; col. 3, line 5 to col. 4, line 40) wherein the cavity (cavity 40, 41) (Figs. 7, 9, 10, 11; Col. 3, line 28 to col. 4, line 24) is in the form of a lizard, frog, fish, or worm (Abstract; Col. 2, lines 14-19).
Regarding claim 22, Kluge discloses a fishing lure mold according to claim 15 (see above).  Furthermore, Kluge discloses a fishing lure mold (mold 37) (Abstract; Figs. 6, 7, 10, 11; Col. 1, lines 9-45; col. 3, line 5 to col. 4, line 40) further comprising a receptacle (to insert the linking system into the cavity of the mold such that gravity will hold the linking system in place when material is inserted into the cavity (cavity 40, 41) (Figs. 7, 9, 10, 11; Col. 3, line 28 to col. 4, line 24) of the mold (mold 37) (Abstract; Figs. 6, 7, 10, 11; Col. 1, lines 9-45; col. 3, line 5 to col. 4, line 40) through the injection point (inlet passage 46 and/or inlet or entrance opening 47) (Fig. 10; Col. 3, lines 33-49; col. 4, lines 5-11).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over McClellan in view of U.S. Pat. No. 5,829,183 to Guerin.
Regarding claim 7, McClellan discloses a fishing lure according to claim 1 (see above).  However, McClellan does not disclose a fishing lure wherein the linking system further comprises a vertical connection which has a bottom loop and a top loop wherein a hook is attached to the bottom loop.  Nevertheless, Guerin teaches a fishing lure (Abstract; Fig. 3) with a linking system that further comprises a vertical connection (center hook support wire 80, eyelet 81 and/or tying eye 82) (Fig. 3; Col. 5, lines 51-64) which has a bottom loop (tying eye 82) (Fig. 3; Col. 5, lines 51-61) and a top loop (eyelet 81) (Fig. 3; Col. 5, lines 51-57) wherein a hook (hook 54) (Fig. 3; Col. 5, lines 58-61) is attached to the bottom loop (tying eye 82) (Fig. 3; Col. 5, lines 51-61).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fishing lure disclosed in McClellan with the vertical connection taught in Guerin in order to enable an angler to retrieve the hook and any attached game using the fishing line even if the game damages the lure body, as taught in Guerin (Col. 5, lines 56-61).  Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fishing lure disclosed in McClellan with the vertical connection taught in Guerin, since it has been held to be within the general skill of a worker in the art to combine prior art elements according to known methods to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 416, 82 USPQ2d 1385, 1395-97 (2007).

	

Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over McClellan in view of U.S. Pat. Pub. No. 2010/0269398 to Ware.
Regarding claim 10, McClellan discloses a fishing lure according to claim 1 (see above).  However, McClellan does not disclose a fishing lure wherein the body portion, the head, and the at least one appendage have a plurality of reflective pieces integrally formed within.  Nevertheless, Ware teaches a fishing lure that is molded with a plurality of reflective pieces integrally formed within (Abstract; para. [0002]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify McClellan to include a plurality of reflective pieces integrally formed within the lure as taught in Ware in order to avoid the abrasive removal of visible and ultraviolet reflective material and to provide a more realistic appearance across the visible spectrum, as taught in Ware (paras. [0007], [0012]).  Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify McClellan to include a plurality of reflective pieces integrally formed within the lure as taught in Ware, since it has been held to be within the general skill of a worker in the art to employ/use a known technique to improve similar devices (methods, products) in the same way is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 417, 82 USPQ2d 1385, 1395-97 (2007).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over McClellan in view of U.S. Pat. Pub. No. 2014/0208631 to Teegarden.
Regarding claim 11, McClellan discloses a fishing lure according to claim 1 (see above).  However, McClellan does not expressly disclose a fishing lure wherein the fishing lure comprises at least one of a wobble device.  Nevertheless, Teegarden teaches a fishing lure that comprises at least one of a wobble device (fishing line wobble device 20) (Figs. 6-16; paras. [0038]-[0048]) and a line (fishing line 4) (Figs. 11-14; para. [0046], [0047]). It would have been obvious to one having ordinary skill in the art McClellan to include the wobble device taught in Teegarden in order to impart movement to the fishing lure attached to the fishing line, as taught in Teegarden (Abstract; para. [0002]).  Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify McClellan to include the wobble device taught in Teegarden, since it has been held to be within the general skill of a worker in the art to combine prior art elements according to known methods to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 416, 82 USPQ2d 1385, 1395-97 (2007).
	
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over McClellan in view of Ware, as applied to claim 10 above, and further in view of Teegarden.
Regarding claim 12, McClellan in view of Ware teaches a fishing lure according to claim 10 (see above).  However, neither McClellan nor Ware discloses or teaches a fishing lure wherein the wobble device magnifies the fishing lure's fluctuating body, and the at least one appendage.  Nevertheless, Teegarden teaches a fishing lure wherein the wobble device (fishing line wobble device 20) (Figs. 6-16; paras. [0038]-[0048]) magnifies the fishing lure's fluctuating body, and the at least one appendage.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fishing lure taught by McClellan in view of Ware to include the wobble device taught in Teegarden in order to impart movement to the fishing lure attached to the fishing line, as taught in Teegarden (Abstract; para. [0002]).  Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fishing lure taught by McClellan in view of Ware to include the wobble device taught in Teegarden, since it has been held to be within the general skill of a worker in the art to combine prior art elements according to known methods to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 416, 82 USPQ2d 1385, 1395-97 (2007).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kluge in view of U.S. Pat. No. 5,725,892 to Gibbs.
Regarding claim 16, Kluge discloses a fishing lure mold according to claim 15 (see above).  However, Kluge does not expressly disclose a fishing lure mold wherein the top section, and the bottom section further comprise cavities for one or more appendages.  Nevertheless, a variety of different types of molded fishing lures are well-known in the art and one having ordinary skill in the art before the effective filing date of the claimed invention understands that in order to make a mold for a certain design of fishing lure, the mold must have cavities for the lure that match the design.  Gibbs teaches a fishing lure mold wherein the bottom section further comprise cavities for one or more appendages (see Fig. 4).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the mold to include the cavities for one or more appendages taught in Gibbs to mold the desired fishing lure design.  Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the mold to include cavities in the top section for the one or more appendages in order to make the fishing lure symmetric along the axial direction.  

Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kluge.
Regarding claim 17, Kluge discloses a fishing lure mold according to claim 15 (see above).  While Kluge does not expressly disclose that the fishing lure mold (mold 37) (Abstract; Figs. 6, 7, 10, 11; Col. 1, lines 9-45; col. 3, line 5 to col. 4, line 40) bottom section further comprises a washer cavity for a washer, and a vertical connection rod, Kluge discloses that any components that are not fully embedded within the lure body must have a cavity (e.g., groove) to contain them during the molding process (Col. 3, lines 53-65).  It would have been obvious to one having ordinary skill in the art before the effective filing date 
Regarding claim 18, Kluge teaches a fishing lure mold according to claim 17 (see above).  Furthermore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kluge such that the washer cavity supports the washer and the vertical connection rod, and the linking system coupled to the vertical connection rod in order to provide proper registration for those internal components, as taught in Kluge (Col. 3, lines 53-65). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  U.S. Pat. Nos. 10,561,128 to Kelley; 7,493,725 to Sampson; 6,922,938 to Ciuffo; 5,406,738 to Holleman, Sr.; 5,131,181 to Steinke; 5,094,026 to Correll et al.; 5,088,227 to Toner et al.; 4,567,685 to Duncan; and 1,881,947 to Rawdon; and U.S. Pat. Pub. Nos. 2007/0062097 to Tsai; 2006/0059767 to Tsai; 2006/0005459 to Lehman; and 2011/0010983 to Briccetti et al. relate to artificial baits having an embedded linking system.  U.S. Pat. Pub. Nos. 2018/0000057 to Jarboe, Jr.; 2015/0075058 to Stecher; 2014/0250763 to Hrncir; 2019/0045764 to Gibson et al.; and 2010/0101137 to MacDonald relate to fishing lures having wobblers.  U.S. Pat. Pub. No. 2009/0090041 to Brick relates to a fishing lure having a plurality of forms including frog, lizard and fish/eel.  U.S. Pat. No. 3,377,734 to Snow and 3,862,510 to Peterson relate to fishing lures comprising washer(s).  U.S. Pat. No. 8,490,321 to Butz; 10,561,128 to Kelley; 6,948,695 to Clark; and 6,532,694 to Gathright relate to molds and molding operations for fishing lures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAUDE J BROWN whose telephone number is (571)270-5924.  The examiner can normally be reached on Mon-Fri 8AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CLAUDE J BROWN/Primary Examiner, Art Unit 3643